DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-13, 15-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Avagyan et al. (US 9,898,515 B1), hereinafter “Avagyan”. 


As per claim 1, Avagyan teaches a method for matching database records comprising:
“receiving a record from a first database” at Col. 3 lines 35-65, Col. 5 lines 10-30 and Figs. 2-3;
(Avagyan teaches receiving raw transaction records from multiples heterogeneous data sources such as transfer data sources, financial transaction source, financial information sources, healthcare data sources. Each of the data source corresponds to a different database such as the first database and the second database recited in the claim. Avagyan’s Fig.3 shows the transaction pair records, which include records from the source side (i.e., “first database”) and destination side (i.e., second, dissimilar database”) having different data structure)
“selecting a sequence of characters within the record” at Col. 6 lines 10-55;
(Avagyan teaches the transaction pair records may be provided to the field extraction and resolver module, which is configured to identify selected fields from the transaction pair records. Avagyan teaches selecting the fields in the transaction records, wherein the fields include strings of text such as letters and numbers) 
“identifying and extracting, from the sequence of characters, information that is predicted to be an identifier created and used by a second, dissimilar database” at Col. 6 line 10 to Col. 7 line 60 and Figs. 2-3;
(Avagyan teaches the string of text of the fields of raw transaction record are selected and analyzed to identify information that is predict to be an identifier such as name and location, using Hidden Markov Model and transaction record rules. In an example transaction record, the exemplary transaction record rules may be: the first field non-empty, non-junk field tends to be name-related and ten to contain the majority of the name information; the last filed field of a record tends to contain city, county, and post code information. Avagyan teaches text from the fields identified as location fields) 
“using one or more analytical processes trained based on a plurality of historical records, wherein at least one analytical process of the one or more analytical process is a machine learning process” at Col. 6 lines 25-35, Col. 7 lines 10-30;
(Avagyan teaches at least one of the analytical process is a machine learning process, Hidden Markov Model (HMM), which is trained using training data sample containing the observable and unobservable in order to learn the associations of the transitional probabilities)
“determining whether a confidence score associated with the extracted information exceed a threshold” at Col. 7 line 40 to Col. 9 line 15;
(Avagyan teaches text from the fields identified as location fields in extracted and the individual words and combinations of the words are used to search the geographic databases, numbers that match common world post code patterns are searched for potential match. If both city and state information are extracted, and if that state is known to contain a city with that name, then the corresponding information receives a higher candidate score (i.e., “confidence score”).Avagyan also teaches extracting a name string from an identified entity field, performing candidate lookup and pairwise matching to compute a similar scores based on name and location information. The results are combined to generate a composite score (i.e., “confidence score”), the composite score represents confidence that each candidate is a true match for the given raw entity query)
“in response to determining that the confidence score associated with the extracted information exceeds the threshold, using the extracted information as a digital key to match the record from the first database with another record from the second database” at Col. 12 line 30 to Col. 15 line 65.
(Avagyan teaches the extracted name and location are used as a digital key to match the record from the first database with another record from a second database. For example, the extracted name was “THE EXAMLE AND SAMPLE BANK LTD” and the extracted location text was “ABCDEF12345 SAMPLELAND BRANCH INDIA” match the record ID 11 from the second database having candidate name “EXAMPLE AND SAMPLE BANK LIMITED”, Country “INDIA”, and City “MUMBAI”)

As per claim 2, Avagyan teaches the method of claim 1, wherein “the first database is a bank database; the record from the first database is included in a bank statement; the second database is a customer invoice database; and the digital key is a customer account number” at Col. 3 line 33 to Col. 4 line 35, Col. 5 line 10 to Col. 6 line 10.

As per claim 5, Avagyan teaches the method of claim 1, wherein “the digital key is a customer name; and one of the one or more analytical process is an entity name recognition process” at Col. 6 line 10 to Col. 8 line 65.

As per claim 6, Avagyan teaches the method of claim 5, wherein “the entity name recognition process uses a conditional random field ML model” at Col. 6 line 10 to Col. 8 line 10, Col. 11 line 5 to Col. 13 line 55.

As per claim 7, Avagyan teaches the method of claim 1, wherein “the one or more analytical process comprises: converting the sequence into a term frequency inverse document frequency (TF-IDF) vector; and comparing the TF-IDF vector with a plurality of TD-IDF model vectors based on historical data, using cosine similarity score or root mean square error (RMSE) similarity score” at Col. 10 line 55 to Col 11 line 40.

As per claim 8, Avagyan teaches the method of claim 1, wherein “one of the one or more analytical processes comprises: converting the sequence into a word embedding vector; and comparing the word imbedding vector with a plurality of word embedding model vectors based on historical data, using root mean square error (RMSE) similarity score” at Col. 9 line 20 to Col. 14 line 60. 

As per claim 9, Avagyan teaches the method of claim 1, wherein “identifying and extracting, from the sequence of characters, the information comprises aggregating results of a plurality of analytical process, aggregating the results comprising: obtaining a respective candidate key via each of the plurality of analytical process, each analytical process providing a respective confidence score; and extracting a particular candidate key, based on a maximum of the confidence scores” at Col. 7 line 5 to Col. 9 line 20.

As per claim 10, Avagyan teaches the method of claim 9, wherein “respective candidate keys provided by at least two analytical processes of the plurality of analytical process are the same” at Col. 7 line 5 to Col. 8 line 65 and Figs. 24-25.

As per claim 11, Avagyan teaches the method of claim 1, further comprising “pre-processing and tokenizing the sequence of characters prior to identifying and extracting, from the sequence of characters, the information” at Col. 5 line 10 to Col. 6 line 25, Col. 9 lines 10-65.

Claims 12-13, 15-22 recite similar limitations as in claims 1-2, 5-11 and are therefore rejected by the same reasons.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-4, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Avagyan as applied to claims 1-2, 5-13, 15-22 above, and in view of Chew (US 2013/0085910 A1), hereinafter “Chew”. 

As per claims 3, 14, Avagyan teaches the method of claims 1, 12 discussed above. Avagyan does not explicitly teaches “the key is defined by a regular expression; and one of the one or more analytical process is a regular expression based extraction process” as claimed. However, Chew teaches a method for account reconciliation by matching transaction records from a plurality of data sources, including the step of identifying a key from the transaction records, wherein “the key is defined by a regular expression; and one of the one or more analytical process is a regular expression based extraction process” at [0048]. Thus, it would have been obvious to one of ordinary skill in the art to combine Chew with Avagyan’s teaching because “this method can be applied to virtually any human language encoded in any Unicode script, making it particularly useful, for example, with transaction descriptions which tend to be expressed in human-readable language,” as suggested by Chew at [0048].

As per claim 4, Avagyan and Chew teach the method of claim 3 discussed above. Chew also teaches: wherein “the key is an invoice number” at [0037].

Response to Arguments
Applicant's arguments filed 10/19/2022 have been fully considered but they are not persuasive. The examiner respectfully traverses Applicant arguments.
Regarding claim 1, Applicant argued that “Avagyan does not identify “information that is predicted to be an identifier created and used by a second, dissimilar database” as claimed. On the contrary, Avagyan teaches” at Col. 3 lines 35-65, Col. 5 lines 10-30 and Figs. 2-3 the steps of receiving raw transaction records from multiples heterogeneous data sources such as transfer data sources, financial transaction source, financial information sources, healthcare data sources. Each of the data sources corresponds to a different database such as the first database and the second database recited in the claim. Avagyan’s Fig.3 shows the transaction pair records, which include records from the source side (i.e., “first database”) and destination side (i.e., second, dissimilar database”) having different data identifiers such as Account name correspond to the same entity). Avagyan therefore teaches each of the difference database creates and uses different identifiers to identify an entity such as name and location. Avagyan then teaches the transaction pair records may be provided to the field extraction and resolver module, which is configured to identify selected fields from the transaction pair records as a name and/or location fields, extract the name/location string and use as an input to search for matching identifier created and used by a second database. Avagyan teaches at Col. 12 line 30 to Col. 15 line 65 the extracted name and location from the first database are used as a digital key to match the record from the first database with another record from a second database. For example, the extracted name was “THE EXAMLE AND SAMPLE BANK LTD” and the extracted location text was “ABCDEF12345 SAMPLELAND BRANCH INDIA” match the record ID 11 from the second database having candidate name “EXAMPLE AND SAMPLE BANK LIMITED”, Country “INDIA”, and City “MUMBAI”. The extracted name and location are therefore “information that is predicted to be an identifier created and used by a second, dissimilar database as claimed. Both of the identifiers “THE EXAMLE AND SAMPLE BANK LTD” created and used by the first database and “EXAMPLE AND SAMPLE BANK LIMITED” created and used by the second database are actually correspond to the same entity.

Applicant further argued that Avagyan does not teach “determining whether a confidence score associated with the extracted information exceed a threshold”, and “in response to determining that the confidence score associated with the extracted information exceeds the threshold, using the extracted information as a digital key to match the record from the first database with another record”. On the contrary, Avagyan teaches at Col. 7 line 40 to Col. 9 line 15 the text from the fields identified as location fields in extracted and the individual words and combinations of the words are used to search the geographic databases, numbers that match common world post code patterns are searched for potential match. If both city and state information are extracted, and if that state is known to contain a city with that name, then the corresponding information receives a higher candidate score (i.e., “confidence score”). Avagyan also teaches extracting a name string from an identified entity field, performing candidate lookup using a master list of entity names maintained in an associated data store and pairwise matching feature to compute a similar score based on name and location information. The results are combined to generate a composite score (i.e., “confidence score”), the composite score represents confidence that each candidate is a true match for the given raw entity query. The top scoring candidate is returned as potential match along with composite score, and if a composite score does not exceed a minimum threshold value, then no match is identified. Avagyan further teaches at Col. 12 line 30 to Col. 15 line 65 the extracted name and location are used as a digital key to match the record from the first database with another record from a second database. For example, the extracted name was “THE EXAMLE AND SAMPLE BANK LTD” and the extracted location text was “ABCDEF12345 SAMPLELAND BRANCH INDIA”, which matches the record ID 11 from the second database having candidate name “EXAMPLE AND SAMPLE BANK LIMITED”, Country “INDIA”, and City “MUMBAI”. 

	In light of the foregoing arguments, the 35 U.S.C 102 rejection is hereby sustained.






Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116. The examiner can normally be reached Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
December 9, 2022